                          IINITED STATES DISTRICT COURT
                           NORTHERN DISTzuCT OF TEXAS
                               LUBBOCK DIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                             NO. 5:21-CR-O14-01-H

MICHAEL CHRISTOPHER SALAS,
   Defendant.


                ORDER ACCEPTING REPORT AND RNCOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE
                         CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, inctuding the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636(bX1), the undersigrred   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea ofguilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       DatedMay    /O ,zozt.


                                             JAMES        SLEY HENDRIX
                                             UNITE      STATES DISTRICT JUDGE
